Title: From Thomas Jefferson to J. P. P. Derieux, 25 October 1791
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Oct. 25, 1791.

I have the pleasure to inclose you a letter which I found on my arrival here. I find one also of July 8. from Mr. Fenwick our Consul at Bordeaux in which is the following passage. ‘Mr. Le Roy has been absent all this summer from Bordeaux. He is now in Paris and expected to return in course of a month or two. Immediately on his arrival I will wait on him in person with the letter you covered and communicate the details you was pleased to enter into concerning your neighbor Mr. de Rieux, and sincerely hope they may have the desired effect, which from his circumstances and situation, being a wealthy batchelor, there is some reason to expect. No attention on my part shall be spared to interest him in favor of Mr. de Rieux.’
My letters inform me that the affairs of France are going on solidly well. The election of the new legislature was to be completed in September, and to meet the 15th. instant. They are probably now in session. Assignats current at from 8. to 20. per cent below par.
Be pleased to present my compliments to Mrs. de Rieux and to accept assurances of the esteem with which I am Dear Sir Your most obedient hble servt,

Th: Jefferson

